Citation Nr: 0114161	
Decision Date: 05/21/01    Archive Date: 05/30/01	

DOCKET NO.  00-04 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
encephalopathy associated with arterial hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 February 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Pittsburgh, Pennsylvania.  

A review of the record discloses that the veteran requested a 
hearing before a member of the Board in Washington, D.C.  
However, the veteran subsequently withdrew his request for 
that hearing.


REMAND

The current 30 percent rating for encephalopathy is currently 
in effect as a protected rating.  It is appropriately rated 
at the current time under Diagnostic Code 9305 for vascular 
dementia.  This rating is based solely on the psychiatric 
manifestations of cerebral vascular disease.  As such, the 
veteran must be examined by a VA psychiatrist so that 
clinical findings may be reported which will allow for 
evaluation under the general rating formula for mental 
disorders.

During the course of an informal hearing presentation in 
November 2000, the veteran's accredited representative noted 
that, following a VA examination in December 1999, the 
examining physician commented that a carotid Doppler study 
and magnetic resonance imaging were necessary in order to 
further assess the residual effects of the veteran's 
service-connected encephalopathy.  A review of the 
examination in question discloses that, in the opinion of the 
examiner, were there to be a "question" of further 
evaluation, magnetic resonance imaging of the brain, as well 
as carotid Doppler studies, should be undertaken in order "to 
assess for arteriosclerotic changes."  The current evidence 
of record does not reveal that the veteran has sustained a 
cerebral vascular accident.  Had such been the case, separate 
ratings might be in order for the various residuals of a 
cerebral vascular accident other than psychiatric impairment.  
The undersigned Board Member will not order that potentially 
invasive studies be performed for adjudicative purposes, and 
in particular where the issue on appeal does not involve 
neurological residuals of a cerebral vascular accident.  

Notwithstanding the foregoing, the Board would suggest to the 
veteran and his representative that they raise an issue of 
entitlement to a separate compensable rating for essential 
hypertension and/or hypertensive cardiovascular disease at 
the RO.  The record is clear that the veteran must take 
medication to control essential hypertension.  What is less 
clear is whether the veteran has hypertensive heart disease. 
In any event, it would be appropriate for the veteran and his 
representative to seek a separate compensable rating under 
Diagnostic Code 7007 or Diagnostic Code 7101, whichever is 
more appropriate.  The attention of the rating board is also 
directed to these comments.

The Board further observes that, during the pendency of the 
veteran's appeal, there has been a significant change in the 
law.  More specifically, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits. 

The issue certified for appeal which involves the appropriate 
rating to be assigned for encephalopathy (vascular dementia) 
is remanded for the following action:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records 
subsequent to May 2000 should be obtained 
and incorporated in the claims folder.  
The veteran should be requested to sign 
the necessary authorization for release 
of any private medical records to the VA.  

2.  The veteran should then be afforded a 
VA examination by a psychiatrist to 
ascertain the nature and extent of all 
psychiatric pathology currently manifest.  
All clinical findings should be reported 
in detail.  The claims file and separate 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  The VA psychiatrist must be 
furnished a copy of the current general 
rating criteria for evaluating mental 
disorders.  On examination, he must 
comment as to the presence or absence of 
every symptom and clinical finding 
required for ratings from 0 percent to 
100 percent, and where present, the 
frequency and severity thereof.

3.  The RO should then review the claims 
file, and ensure that all notification 
and development action required by this 
remand and by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  If not, corrective 
action should be taken.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until so notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



